Dykman, J.
There is no merit in this appeal. The action is for the recovery of damages for false and fraudulent representations, and depended entirely upon the evidence for its sustenance. The case was fairly submitted to the jury, and a verdict was rendered for the plaintiff. The facts are thus settled against the defendant; and the evidence was sufficient to justify the submission of the case to the jury, and to sustain the verdict. The judgment and ■order denying a new trial should be affirmed, with costs.